995 F.2d 235
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WESTERN RESERVE OIL AND GAS COMPANY, LTD., Notice Partnerand all Members of the 5-Percent Group (Exhibit1), Partners other than the Tax MattersPartner, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.1983 WESTERN RESERVE OIL AND GAS COMPANY, LTD., NoticePartner and all Members of the 5-Percent Group(Exhibit 1), Partners other than the TaxMatters Partner, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 91-70478, 91-70479.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 2, 1993.Decided May 20, 1993.

Before PREGERSON, LEAVY and TROTT, Circuit Judges.

ORDER

1
This court has carefully considered the record in this case, the briefs of the parties, and the oral arguments.   For the reasons given by the U.S. Tax Court in its decision filed July 12, 1990, we affirm.